 

Exhibit 10.2

 

[image_001.gif]

 

 

February 27, 2015

 

Mr. Steven D. Albright

Senior Vice President / Chief Financial Officer

Reliv International, Inc.

P.O. Box 405

Chesterfield, Mo 63005

 

 

Re:Loan Agreement dated February 28, 2014; (the “Loan Agreement”), by and
between Reliv International, Inc.; Reliv Inc.; Reliv World Corporation, and SL
Technology, Inc.; (“Borrower”), and BMO Harris Bank N.A. (“Lender”). Capitalized
terms used in this letter but not otherwise defined in this letter shall have
the meanings ascribed to them in the Loan Agreement.

 

 

Dear Mr. Albright:

 

Lender has been informed by Borrower that, as of December 31, 2014, Borrower has
failed to maintain a Fixed Charge Coverage Ratio of at least 1.15:1.0 (the
“Covenant Violation”). Without Lender’s consent, the Covenant Violation would
result in a breach of the terms and conditions of Section 7.12(b) of the Loan
Agreement (the “Covenant”) and thus would trigger an Event of Default.

 

Lender hereby acknowledges and waives the Covenant Violation and agrees not to
exercise its rights and remedies under the Loan Agreement in connection
therewith, notwithstanding the fact that the Covenant Violation is an Event of
Default.

 

Lender’s waiver hereunder is a one time waiver, and does not: (i) obligate
Lender to waive future defaults under the Loan Agreement resulting from any
subsequent violation of the Covenant or any other defaults at any time in the
future; or (ii) constitute a consent to or waiver of the non-compliance with any
other covenants, terms or conditions contained in the Loan Agreement or any of
the other Loan Documents or any other default, if any, existing under the Loan
Agreement as of the date of this letter, and all such covenants, terms and
conditions under the Loan Agreement and the other Loan Documents shall remain in
full force and effect.

 

Please confirm the Borrower’s agreement to the foregoing by signing a copy of
this letter and returning it to Lender.

 



 

 

 



Page 2

 



--------------------------------------------------------------------------------

 

 



  Sincerely,                     BMO Harris Bank N.A.             By:
 [image_001.jpg]       Steven A. Linton, Sr. Vice President

 

 

 

The foregoing is accepted and agreed to by Borrower as of the date first written
above.

 

 

 

Reliv International, Inc.



 

By:/s/ Steven D. Albright


Steven D. Albright, Chief Financial Officer

 

 

 

Reliv, Inc.



 

By:/s/ Steven D. Albright


Steven D. Albright, Chief Financial Officer

 

 

 

Reliv World Corporation



 

By:/s/ Steven D. Albright


Steven D. Albright, Chief Financial Officer

 

 

 

SL Technology, Inc.



 

By:/s/ Steven D. Albright


Steven D. Albright, Chief Financial Officer

 

 



 

